DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation reading “a substrate that is inserted in the case and placed on upper surfaces of the plurality of protrusions” in claim 1 renders the claim indefinite since the recitation implies that the substrate is placed on the upper surfaces of all the protrusions. According to FIG. 5 and paragraphs [0011]-[0013], it appears that the substrate is placed on the upper surfaces of the protrusions arranged on the lower stages. In light of the specification and as best understood by the examiner, the substrate is interpreted as placed on the upper surfaces of some of the protrusions but not all. Claims 2-3 are rejected for their dependencies on claim 1. 
Claim 2 recites “wherein the protrusions are arranged on both upper and lower stages of the inner side surface of the case which correspond to two types of reference depths on the inner side surface of the case,” which renders the claim indefinite since the recitation implies that all the protrusions are arranged on both the upper and lower stages of the inner side surface of the case. According to FIG. 5 and paragraphs [0011]-[0013] of the specification, it appears that some of the protrusions are arranged on the upper stage while the other protrusions are arranged on the lower stage. In light of the specification and as best understood by the examiner, the implicated recitation is interpreted as some of the protrusions of the plurality of protrusions are arranged in the upper stage while the other protrusions of the plurality of protrusions are arranged in the lower stage. Claim 3 is rejected for its dependency on indefinite claim 2.

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2011/0290028) in view of Takaaki et al. (JP 2007-318742 A), hereinafter referred to as Takaaki1.

Regarding claim 1, Matsumoto teaches an ultrasonic speaker (FIG. 2A: ultrasonic sensor 101) comprising:
a case (¶[0032]: the ultrasonic sensor 101 includes a case 101) that has an opened top surface (FIG. 3: the case 101 has an open top surface) and includes an inner side surface (FIG. 3: the inner side surface of the case 31) of the case (FIG. 3: the case 101 includes an inner side surface);
a piezoelectric element (¶[0032]: the ultrasonic sensor 101 includes a piezoelectric element 32) fixed to a bottom surface in the case (¶[0032]: the piezoelectric element 32 is attached to the inner bottom surface of the case 31); and
a substrate (¶[0039]: the substrate that the outer terminals 43 are mounted thereon) that is inserted in the case (¶[0039]: the substrate would be inserted into the case 101 since the outer terminals 43 are mounted on the substrate); however, Matsumoto is silent to the case including a plurality of protrusions protruding inward on an inner side surface of the case and wherein the substrate is placed on upper surfaces of the plurality of protrusions.
Takaaki teaches an ultrasonic speaker (FIG. 28(A): ultrasonic sensor 10) comprising:
a case (FIG. 28(A): case portion 16) that includes a plurality of protrusions (FIG. 28(A): notches 17) protruding inward on an inner side surface of the case (FIG. 28(A): the notches 17 protrude from the case portion 16); and 
a substrate (FIG. 28(D): piezoelectric substrate 19a) placed on upper surfaces of the plurality of protrusions (FIG. 28(A), (D): the piezoelectric substrate 19a is arranged on the upper surfaces of the notches 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsumoto to include the case including a plurality of protrusions protruding inward on an inner side surface of the case and wherein the substrate is placed on upper surfaces of the plurality of protrusions, as taught by Takaaki.
One of ordinary skill would have been motivated to include this modification to simplify the connection between the piezoelectric element and the input/output terminals (p. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Reference to the provided machine translation of Takaaki is made throughout the Office Action.